Order entered April 21, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00205-CV

    IN RE BYRON CURTIS COOK, TRADE RARE, L.L.C., AND JOEL
                     HOCHBERG, Relators

          Original Proceeding from the 417th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 417-04885-2016

                                     ORDER

      Before the Court is relators’ February 18, 2020 petition for writ of

mandamus. We request real party in interest and respondent file their responses, if

any, to the petition for writ of mandamus by May 11, 2020.


                                            /s/    DAVID L. BRIDGES
                                                   JUSTICE